PER CURIAM.
We find no error in any of the appellant’s points on appeal of his convictions for attempted burglary, burglary, petty theft, and criminal mischief, Jackson v. State, 522 So.2d 802 (Fla.1988), cert. denied 488 U.S. 871, 109 S.Ct. 183, 102 L.Ed.2d 153; Davis v. State, 461 So.2d 67 (Fla.1984) cert. denied 473 U.S. 913, 105 S.Ct. 3540, 87 L.Ed.2d 663; State v, DiGuilio, 491 So.2d 1129 (Fla.1986); Zarate v. State, 466 So.2d 1176 (Fla. 3d DCA 1985); Corneiro v. Solomon, 450 So.2d 599 (Fla. 3d DCA 1984), except that as to the adjudication of guilt for criminal mischief in the first degree, which error was admitted to by the state. We agree, and by this opinion amend said adjudication of guilt of a second degree misdemeanor.
Affirmed as modified.